Case 2:19-cv-00271-JFW-SS Document 20-4 Filed 10/21/19 Page 1 of 2 Page ID #:142




   1    CENTER FOR DISABILITY ACCESS
        Ray Ballister, Jr., Esq., SBN 111282
   2    Phyl Grace, Esq., SBN 171771
        Isabel Rose Masanque, Esq., SBN 292673
   3    Sara Gunderson, Esq., SBN 302582
        Chris Carson, Esq., SBN 280048
   4    8033 Linda Vista Rd, Suite 200
        San Diego, CA 92111
   5    (858) 375-7385; (888) 422-5191 fax
        isabelm@potterhandy.com
   6
        Attorneys for Plaintiffs
   7
   8
                          UNITED STATES DISTRICT COURT
   9
                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11    Renato Rico,                             Case:2:19-CV-00271-JFW-SS
  12               Plaintiff,                    Declaration of Isabel Rose
                                                 Masanque in Support of
  13                                             Plaintiff’s Motion for Summary
           v.                                    Judgment
  14
        Manijeh Tabatabai, in individual
  15    and representative capacity as trustee
        of The Jahangiri Family Revocable
  16    Trust dated October 1, 2002;
        Continental Currency Services,
  17    Inc., a California Corporation;
  18               Defendants.
  19
  20
  21      1. I, the undersigned, am one of the attorneys for Plaintiff, Renato Rico,
  22         and in that capacity of have familiarity with this case. I can
  23         competently testify to the following based on my own knowledge and
  24         experience.
  25      2. Attached as Exhibit 8 is a true and correct copy of Defendant
  26         Continental Currency Services, Inc.’s Responses to Plaintiff’s
  27         Requests for Admission (Set One).
  28      3. Attached as Exhibit 9 is a true and correct copy of Defendant Manijeh
                                             1

       Decl. of Masanque, Ex. No. 1              Case: 2:19-CV-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 20-4 Filed 10/21/19 Page 2 of 2 Page ID #:143




   1         Tabatabai’s Responses to Plaintiff’s Requests for Admission (Set
   2         One).
   3      4. I declare under penalty of perjury under the laws of the State of
   4         California and the United States that the foregoing is true and correct.
   5
   6
   7   Dated: October 21, 2019                        Center for Disability Access
   8
   9                                                  By: /s/ Isabel Rose Masanque
  10                                                  Isabel Rose Masanque
                                                      Attorneys for Plaintiff
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              2

       Decl. of Masanque, Ex. No. 1               Case: 2:19-CV-00271-JFW-SS
